IN THE SUPREME COURT OF PENNSYLVANIA
                          EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,      : No. 647 EAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
MICHAEL A. GLOVER,                 :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 648 EAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
MICHAEL A. GLOVER,                 :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 649 EAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                   :
                                   :
MICHAEL A. GLOVER,                 :
                                   :
                Petitioner         :

COMMONWEALTH OF PENNSYLVANIA,      : No. 650 EAL 2019
                                   :
                Respondent         :
                                   : Petition for Allowance of Appeal
                                   : from the Order of the Superior Court
          v.                       :
                                           :
                                           :
MICHAEL A. GLOVER,                         :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 651 EAL 2019
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MICHAEL A. GLOVER,                         :
                                           :
                  Petitioner               :

COMMONWEALTH OF PENNSYLVANIA,              : No. 652 EAL 2019
                                           :
                  Respondent               :
                                           : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court
             v.                            :
                                           :
                                           :
MICHAEL GLOVER,                            :
                                           :
                  Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 27th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.




[647 EAL 2019, 648 EAL 2019, 649 EAL 2019, 650 EAL 2019, 651 EAL 2019 and 652
                                 EAL 2019] - 2